Honorable Jess M. Irwin, Jr.     Opinion NO. C-560
Executive Director of Texas
  Department of Mental Health    Re: Whether the head of a
  and Mental Retardation         state mental hospital may
Austin, Texas                    continue to transfer,   fur-
                                 lough and discharge after
                                 January 1, 1966, a patient
                                 committed to the hospital
                                 under the provisions   of
                                 Article  932b of the Code
Dear Mx+.Irwin:                  of Criminal Prooedure.
        In a recent opinion request of this   office  you request
our opinion and advice as to the following    questions:
             (1)  May the head of a state mental hos-
       pital continue to transfer,  furlough and dis-
       charge, after January 1, 1966, patlente com-
       mitted to said hospital under the provisions
       of Article  932b, Vernon!8 Code of Criminal
       Procedure.
            '(2)  In the event that the head of a state
       mental hospital may not, after January 1, 1966,
       lawfully transfer,   furlough, and/or discharge
       a person,committed   to his hospital under Artl-
       cle 932b, then must the head of said hospital
       release such person according to the provisions
       of Article   46.02, Vernon's Code of Criminal Pro-
       cedure, 1966, which becomes effective    January
       1, 1966.

           (3)   If neither Article 932b, nor Article
       46.02, prescribe   the manner by which the head
       of a state mental hospital    is to release a
       person committed to said hospital     in accord-
       ance with the p~vlslons     of Article 932b,
       prior to January 1, 1966, then may the head
       of said state mental hospital,    after January
       1, 1966, transfer,   furlough and/or discharge
       such person under the procedures outlined by


                            -2705-
Honorable    Jess M. Irwin,   Jr.,   page 2 ~(~'560)


          the pertinent  provisions   of the Texas Mental
          Health Code, codified    as Articles 5547-l
          through 5547-104, Vernon's Civil Statutes.
        On January 1, 1966, the Code of .Crlminal'Procedure     of
Texa6, 1966, Acts 1965, 59th Legislature,     Chapter 722, be-
comes effective.    Article  54.02 ~of said Code,repeals   old Artl-
cle 932b, which,is effective     until that date.   Section 2 of
Article  932b provides as follows:
              "A person committed to a State mental hos-
          pital under this Act upon a jury finding of
          Insanity at the time of trial who hasbeen ac-
          quitted of the alleged offense is not by reason
          of that offense a person charged with a crlml-
          nal offense,     and therefore the head of ,the
          mental hospital     to which he is committed may
          transfer,    furlough and discharge him.and shall
          treat him as any other patient aommltted for
          an. Indefinite    period."
       As has been previously  stated, said Article 932b, as
of January 1, 1966, will be replaced by Article 46.02.   Sec-
tion 3 of said Article  46.02 provides as follows:
              "A person committed to a State mental hos-
          pital under this Article upon a jury finding
          of Insanity at the time of trial who has been
          acquitted' of the alleged offense Is not by
          reason of that offense a person charged with
          a criminal offense.     In the event the head of
          the mental hospital    to which he Is committed
          Is of the opinion that the person Is sane, he
          shall so notify the court which committed the
          person to the State mental hospital.     Upon re-
          ceiving such notice,    the judge of the commit-
          ting court shall lmpanel a jury to determine
          whether the person is sane or Insane.     If the
          jury finds the person Is sane, he shall be re-
          leased.    If the jury finds the person is insane,
          then Court shall order his return to the State
          mental hospital   until he~is so adjudged to be
          sane at a subsequent jury trial in such com-
          mitting county.
          We answer your first   question in the negative.  Since
Article    932b, supra, presently   Is the authority for a director


                                 -2706-
Honorable   Jess M. Irwin,   Jr.,   page 3 (C-560)


of a state mental hospital    to transfer,  furlough,  and/or dls-
charge a patletit, its repeal as of January 1, 1966, will ex-
tinguish such authority.    Aa of that date, the director    will
have no authority  to transfer,   furlough,  and/or discharge a
patient.
          We answer your secofid quo&ion in the affirmative.           As
of January 1, 1966, the head of a atate mental hospital must
follow the procedure outlined in Article           46.02, with regard
to the discharge of all persons admitted to said hospital
~;r;g    gder the procedure outlined in Article 932b, or Artl-
               It is apparent, of course, that there will be some
person; admitted to said hospitals          under 932b, supra, and who
remain in said hospital       until after January 1, 1966, and that
Article   46.02, supra, was not even in existence          at the time
of their adm%ssion.       It is our opinion,     however, that such
persona1 rights would not be violated          in any iray by their
having to comply with Article        46.02 in order to obtain their
rlease from said hospital.         The change brought about by Artl-
cle 46.02 is procedural       only, and said person8 who were ad-
mitted to the hospital      under 932b, supra, would not be deprived
of any eubstantlal     rights by their having to follow the pro-.
cedure outllned     in 46.02.     Sinclair   v. State, 261 S.W.2d 167
(Tex. Crlm.? 1952), cert .den. 1~3,~ No one has a vested right
in particular    remedies or modes of procedure.         Mrous v. State,
21 S.W. 764 (Tex.Crlm:.1893);        Jamea v. State, 163 S W bl \T .
Crlm. 1914).     Also, Lhangea in remedies may be made*&allabl~
to trials   for offense8 committed before the law making the
change takes effeot,and       to all proceedings     pendlng at the
time of their enactment.        Barnett.v.    State, 63 S.W. 765 (Tex.
Crlm. 1900);. Odenthall v. State,         2yo S.W. 743 (Tex.Crim. 1926).
        Also, attention  is invited to Artlcle’1.02        of the new
Code of Criminal Procedure, which 1s as follows:
              “This code shall’.take effect   and be In
         fotie on and after January 1, 1966.       The
         procedure herein prsscrlb8d     shall govern
         all criminal proceedings    lnatituted   after
         the effective   date of this Act-and all pro-
         ceedings pending upon the effective      date
         hereof Insofar as are applicable.”
        In addition to the authorltlea    cited above, it is our
opinion that Article   1.02-would require that the procedure out-
lined In 46.02 be followed with regard to persons admitted to’,
state mental hospitals    under.Article 932b, prior to January 1,
1966.


                                -2707-
Honorable     Jess M. Irwin,   Jr.,   page 4 (c-560)


          In view of the fact that we have answered question num-
ber two (2) In the affirmative,     stating that Article   46.02
must be followed with regard to persons admitted to state men-
tal hospital    under 932b, the third question posed by your opln-
ion request becomes immaterial.      Article 46.02,  rather than the
Texas Mental Health Code, should be followed with regard to
disposition   of persons admitted to state mental hospitals      under
Article   932b, supra.
                               SUMMARY
                 After January 1, 1966,   the head of a state
            mental hospital may not continue to transfer,
            furlough,   and/or discharge patients    committed
            to the hospital     under the provisions  of'Arti-
            cle 932b.    Article ,46.02,  supra, should be
            followed with regard to the disposition       of
            such patients.
                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General of Texas




                                                  orney General
SLK/lh/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles B. Swanner
Tom Routt
W. 0. Shultz
Scott Garrison
APPROVEDFOR THE ATTORNEY
                       GENERAL
B9: T. B. Wright




                                  -2708-